United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3122
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Timothy G. Ossana

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                               Submitted: June 8, 2015
                                Filed: June 11, 2015
                                   [Unpublished]
                                   ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Following a prior felon-in-possession conviction under 18 U.S.C. § 922(g)(1),
Timothy G. Ossana twice appealed a crime-of-violence determination under U.S.
Sentencing Guidelines Manual § 2K2.1(a)(4)(A). In United States v. Ossana
(Ossana I), 638 F.3d 895 (8th Cir. 2011), we held the initial federal sentencing record
insufficient to determine whether a prior Arizona aggravated assault conviction
qualified as a crime of violence. The underlying Arizona statute was overinclusive
and the record did not establish which subpart of the statute supported Ossana's
conviction. On remand, the district court expanded the record, applied the modified
categorical approach, and found the Arizona conviction qualified as a crime of
violence. We affirmed. See United States v. Ossana (Ossana II), 679 F.3d 733 (8th
Cir. 2012).

      After Ossana served his term of incarceration for that initial 18 U.S.C.
§ 922(g)(1) conviction, authorities again discovered him in possession of a firearm.
He pleaded guilty in the present case to another § 922(g)(1) violation and, again,
argued that the same underlying Arizona conviction did not qualify as a crime of
violence. The district court1 rejected the argument and sentenced him pursuant to
U.S.S.G. § 2K2.1(a)(4)(A). Ossana appeals.

       Ossana does not rely upon newly developed law nor does he point to a state-
court record different from that presented in Ossana II.2 We addressed the
classification of the same Arizona conviction in depth in Ossana II, and Ossana raises
no new evidence nor arguments to cast doubt upon our prior holding or require a
different result. The district court in the present case properly determined that the
Arizona conviction qualifies as a crime of violence.

      We affirm the judgment of the district court.

                       ______________________________


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
      2
       Ossana cites Descamps v. United States, 133 S. Ct. 2276 (2013), but does not
explain how it changes the analysis from that employed in Ossana II. Having
reviewed Descamps, we do not find that it requires a different result in this appeal.

                                         -2-